DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, species B2, in the reply filed on 12/29/2020 is acknowledged.  The traversal is on the ground(s) that it would not be a burden.  This is not found persuasive because invention I and II accord different classifications.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 07-238969).
Re: claim 1, Takashi shows an inertia-actuated valve assembly dimensioned for securement along an associated end member of an associated gas spring assembly, as in the present invention, said inertia-actuated valve assembly comprising:

a valve body 5 extending peripherally about said axis and positioned within said groove of said valve housing such that said valve body and said valve housing are axially co-extensive along at least a portion thereof, said valve body having a valve body mass and a pressure area; and,
a biasing element 6 operatively engaging at least said valve body and generating a biasing force operative to urge said valve body in a first axial direction toward said first side of said valve housing, said biasing force having a magnitude which is designed according to the teachings of paragraphs [0026] to [0031] of the translation.
The claimed magnitude of the biasing force: “1) greater than a predetermined dynamic gas pressure threshold value multiplied by said pressure area with said predetermined dynamic gas pressure value corresponding to an internal pressure experienced by the associated gas spring assembly during a predetermined condition of use; and, 2) less than or approximately equal to said valve body mass multiplied by two and one half (2.5) times the nominal acceleration due to gravity.” is considered to be an engineering design choice.  Takashi teaches the concept of designing the biasing 
Re: claim 2, Takashi shows said valve body is axially displaceable relative to said valve housing between a closed position and an open position.  The claimed feature “in said open position said valve assembly has a flow area through which pressurized gas flows with a flow area-to-pressure area ratio within a range of from approximately one-half (0.5) to approximately four (4).” is considered to be an engineering design choice in order to achieve the proper dampening.
Re: claim 3, the claimed feature “flow area-to-pressure area ratio is within a range of from approximately three-quarters (0.75) to approximately three (3).” is considered to be an engineering design choice in order to achieve the proper dampening.
Re: claim 4, Takashi shows said groove is an annular groove, and said valve body has an annular shape dimensioned to be at least partially received within said annular groove.
Re: claim 5, Takashi shows said biasing element 6 is one of a plurality of biasing elements disposed in peripherally-spaced relation to one another about said longitudinal axis with said biasing force being at least approximately equal to the sum of individual biasing forces from said plurality of biasing elements.
.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-32 allowed.
It is found that the claimed features of the elongated damping passage extending through the valve housing define over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657